DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “a duty cycle of the PWM control signals generated by the AC converter” in Line 6.
Claim 1 recites the limitation “wherein the AC digital controller generates PWM control signals with a duty cycle that is reduced as the DC link voltage rises” in Lines 17-18.
As recited in Claim 1, the PWM control signals are generated by the AC digital controller not the AC converter.
digital controller.

Claim 2 recites the limitation “a duty cycle of the PWM control signals generated by the AC converter is increased as the DC link voltage increases as the battery voltage of the primary battery rises during charging” in Lines 6-8.
Claim 1 recites the limitation “wherein the AC digital controller generates PWM control signals with a duty cycle that is reduced as the DC link voltage rises” in Lines 17-18.
It is unclear whether the duty cycle is increased or reduced as the DC link voltage increases/rises.
The metes and bounds of Claim 2 cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (2016/0016479) and Jacobson (2017/0110878).
Claim 10: Khaligh teaches an Electric Vehicle (EV) smart power hub (Fig.22) comprising: an Alternating Current (AC) port for connecting to an AC power grid (104) (Fig.28); a first Direct Current (DC) port for connecting to a primary battery (108) onboard the EV that powers a drive train of the EV (Par.7, The HV battery is a traction battery.); a second DC port for providing auxiliary DC power (Fig.90, From LV battery 114.) to instruments (auxiliary loads) onboard the EV (Par.90); an AC converter (20617) that converts AC applied to the AC port from the AC power grid (104) to a DC link voltage during an AC grid to battery voltage (G2V) mode (Par.165) (Fig.22, HV battery charging); a DC bi-directional converter (DBC) (22517) that converts the DC link voltage from the AC converter (20617) (Par.165) to a battery voltage applied to the primary battery (108) through the first DC port (Par.189), the DBC (22517)  converting the battery voltage applied to the first DC port from the primary battery (108) to a DC load voltage applied to the second DC port when the DC bi-directional converter (22517) is operating in a battery voltage to load (H2L) mode (Par.165) (Fig.22, HV-to-LV); a controller (Par.111) that configures the AC converter (20617) for operating modes including the G2V mode and that controls the AC converter (20617) to convert AC power to the DC link voltage during the G2V mode (Par.165); and the controller configures the DBC for operating modes including the G2V mode and the V2L mode, the controller generating control signals to operate the DC bi-directional converter (22517) to convert the DC link voltage to the battery voltage during the G2V mode, and 
Khaligh does not explicitly an AC digital controller that configured the AC converter and a DBC digital controller that configures the DC bi-directional converter.
Jacobson teaches an AC converter (220) that converts AC power to a DC link voltage (VDC1) (Par.27) (Fig.3); an AC digital controller (230) that configures the AC converter (220) (Par.31); a DC bi-directional converter (222) that converts the DC link voltage (VDC1) from the AC converter (220) to a load voltage (VDC2) (Par.29); and a DBC digital controller (232) that configures the DC bi-directional converter (222) (Par.29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jacobson in the system of Khaligh to have had improved control efficiency (Par.35) by having dedicated controllers for each converter.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (2016/0016479) and Jacobson (2017/0110878) as applied to claim 10 above, and further in view of Chang et al. (2020/0321796).
Claim 11: Khaligh and Jacobson teach the limitations of claim 10 as disclosed above. Khaligh teaches a link capacitor (CDC1) connected between the DC link voltage and a ground (Fig.22); wherein the AC converter (20617) comprises six transistors (S1- 6) arranged into three transistor pairs (Fig.22), each transistor pair having an input node between the transistors (Fig.22), the input node receiving one of three AC input lines the AC port that carry three-phase AC (Fig.22), each pair of transistors having an upper transistor (S1, S3 and S5) that connects to the DC link voltage and a lower transistor (S2, S4 and S6) that connects to the ground (Fig.22); wherein when the AC port connects to a three-phase AC power grid (104), the controller configures the AC converter (20617) to operate as a three-phase rectifier and generates Pulse-Width-Modulation (PWM) control signals (Par.111) to the six transistors in the AC converter (20617) to rectify three-phase AC power to generate the DC link voltage (Par.165); and wherein when the AC port connects to a single-phase AC power grid (Abstract), the digital controller configures the AC converter (20617) to operate as an interleaving totem pole boost circuit (Par.102) by generating Pulse-Width-Modulation (PWM) control signals (Par.111) to the six transistors in the AC converter (20617) to rectify single-phase AC power to generate the DC link voltage (Par.10).
Khaligh does not explicitly teach a first switch that shorts a middle line of the three AC input lines to a first line of the three AC input lines when the AC port is connected to a single-phase AC grid.
Chang teaches a first switch (S1) that shorts a middle line (B) of three AC input lines (A-C) to a first line (A) of the three AC input lines (A-C) when the AC port is connected to a single-phase AC grid (Par.40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chang in the system of Khaligh to have .

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (2021/0155100), Jacobson (2017/0110878) and Chang et al. (2020/0321796) as applied to claim 11 above, and further in view of Balda Belzunegui et al. (2016/0118797).
Claim 12: Khaligh, Jacobson and Chang teach the limitations of claim 11 as disclosed above. Khaligh teaches further comprising: a third DC port for connecting to an external DC power source (Par.92); wherein a voltage of the external DC power source applied to the third DC port is the DC link voltage during the V2V mode (Par.92).  
Khaligh does not explicitly teach a third switch that disconnects the AC converter from the DC bi-directional converter and connects the third DC port to the DC bi-directional converter during an external DC voltage to battery voltage (V2V) mode.
Balda Belzunegui discloses a switch (13) that disconnects an AC converter (3) connected to an AC power grid (2) and connects a DC port connected to a DC power source (1) (Par.42) (Fig.3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Balda Belzunegui in the system of Khaligh to have had selected the source of power based on availability of a DC source and an AC source (Par.26).
Claim 13: Khaligh, Jacobson, Chang and Balda Belzunegui teach the limitations of claim 12 as disclosed above. Khaligh teaches wherein the external DC power source is a solar panel having photovoltaic cells that generate a solar DC current from sunlight (Par.110); wherein the solar DC current is not converted to an AC current, where the solar DC current is applied to the second DC port to generate the DC link voltage during a solar to battery voltage (S2V) mode (Par.110, The source is directly connected to the DC-link therefore no AC conversion is done.); wherein the primary battery (108) is charged by the solar panel through the DC bi-directional converter without conversion of the solar DC current to an AC current between the solar panel and the primary battery (108) (Par.110).  
Claim 14: Khaligh, Jacobson, Chang and Balda Belzunegui teach the limitations of claim 12 as disclosed above. Khaligh does not explicitly teach wherein the external DC power source is a secondary battery; wherein the secondary battery is connected through a smart power hub to the second DC port.  
Balda Belzunegui discloses an external DC power source (1) being a secondary battery (Par.47); wherein the secondary battery (1) is connected through a smart power hub to a DC port (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Balda Belzunegui in the system of Khaligh to have had utilized a known DC source of power (Par.47); and have had controlled the connection of the DC power source (Par.24) without human interaction.
Claim 15: Khaligh, Jacobson, Chang and Balda Belzunegui teach the limitations of claim 12 as disclosed above. Khaligh teaches wherein the DBC (22517) further 1) having primary windings (W1)  and secondary windings (W2) (Par.165) (Fig.22); a first bridge (22517A) having four first bridge transistors connected as a bridge (Par.33, full bridge converter) between the DC link voltage and the primary windings (W1) (Fig.22), the first bridge (22517A) having a capacitor (Cr1) and an inductor (Lk1) in series with the primary windings (W1) (Par.165); a second bridge (22517B) having four second bridge transistors connected as a bridge (Par.33, full bridge converter) between the first DC port and the secondary windings (W2) (Fig.22), the second bridge (22517B) having a capacitor (Cr2) and an inductor (Lk2) in series with the secondary windings (W2) (Par.165); wherein the controller generates Pulse-Frequency-Modulation (PFM) control signals (Par.111), the controller applying the PFM control signals to gates of the four first bridge transistors in the DBC (22517), and applying synchronous control signals to the four second bridge transistors, to operate the DBC to convert the DC link voltage to the battery voltage during the G2V mode (Par.165-166); wherein the controller applies the PFM control signals to gates of the four second bridge transistors in the DBC, and applies the synchronous control signals to the four first bridge transistors, to operate the DBC (22517) to convert the battery voltage to the DC link voltage during the V2L mode (Par.165-166, H2L operation).  
Claim 16: Khaligh, Jacobson, Chang and Balda Belzunegui teach the limitations of claim 15 as disclosed above. Khaligh teaches wherein during the G2V mode, a switching frequency of the PFM control signals matches within an order of magnitude a resonant frequency of the DBC (22517), the resonant frequency being a function of capacitance and inductance values of the capacitor (Cr1) and the inductor (Lk1) in series r2) and the inductor (Lk2) in series with the secondary windings (W2) (Par.165).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (2021/0155100), Jacobson (2017/0110878), Chang et al. (2020/0321796) and Balda Belzunegui et al. (2016/0118797) as applied to claim 12 above, and further in view of Abu Qahouq (2018/0337532).
Claim 18: Khaligh, Jacobson, Chang and Balda Belzunegui teach the limitations of claim 12 as disclosed above. Khaligh teaches wherein the AC bi-directional converter (20617) and the DC bi-directional converter (22517) are configured to operate as a Current Source Inverter (CSI) in a Voltage-to-Grid (V2G) mode that discharges the primary battery (108) to provide power to the AC grid (104) through the AC port (Par.161 and 165).
Khaligh does not explicitly teach wherein the AC bi-directional converter and the DC bi-directional converter are configured to operate as a Voltage Source Inverter (VSI) in a Voltage-to-Home (V2H) mode that discharges the primary battery to provide power to AC appliances that are not connected to the AC grid.  
Abu Qahouq discloses an AC bi-directional converter (DC-AC inverter) and a DC-DC converter configured to operate as a Voltage Source Inverter (Par.65) in a mode that discharges a primary battery from a vehicle to provide power to AC appliances that are not connected to an AC grid (Par.2).
.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach alone or in combination:
“the AC digital controller generating Pulse-Width-Modulation (PWM) control signals to gates of transistors in the AC converter, wherein the AC digital controller generates PWM control signals with a duty cycle that is reduced as the DC link voltage rises; and … wherein the DBC digital controller generates PFM control signals with a switching frequency that is reduced as the battery voltage rises, and the switching frequency is increased as the battery voltage falls; wherein the DBC digital controller generates the PFM control signals with a fixed switching frequency equal to a resonant frequency of the DC bi-directional converter when the primary battery is being discharged”, as recited in Claim 1 in combination with all other elements of the claim. Claims 3-9 depend from Claim 1 and are allowable for the same reasons.

Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach alone or in combination:
“a transformer with primary windings connected in a first loop.., secondary windings connected in a second loop .. to the second bridge transistors, and auxiliary windings connected in a third loop to the auxiliary transistors; a second switch that opens and closes the first loop and opens and closes the third loop; … 41wherein during a charging mode, the DBC digital controller operates the second switch to close the first loop and open the third loop, the DBC digital controller applying the PFM control signals to the first bridge transistors and applies the synchronous control signals to the second bridge transistors to operate the DBC as a CLLLC resonant power converter to charge the primary battery on the first DC port from the DC link voltage on the link capacitor; wherein during a discharging mode, the DBC digital controller operates the second switch to open the first loop and close the third loop, the DBC digital controller applying the PFM control signals to the second bridge transistors and applies the synchronous control signals to the auxiliary transistors to operate the DBC as a phase-shift full bridge of the second bridge transistors with a synchronous rectification by the auxiliary transistors to drive the second DC port from the primary battery on the first DC port. “, as recited in Claim 19 in combination with all other elements of the claim. Claim 20 depends from Claim 19 and is allowable for the same reasons.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art fails to teach alone or in combination:
“the battery voltage is sensed by the DBC digital controller to control the PFM control signals during the G2V mode, the DBC digital controller reducing a switching frequency of the PFM signals as the battery voltage and the DC link voltage increase during charging.”, as recited in Claim 17 in combination with all other elements of the claim.    

Conclusion
Yang et al. (2017/0294833) teaches an AC converter operating as an interleaving totem pole boost circuit (Par.45) (Fig.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859  

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
March 9, 2022